Citation Nr: 0434094	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-34 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that granted service connection for bilateral hearing 
loss with a noncompensable rating, and granted service 
connection for tinnitus, rated at 10 percent.  

The veteran appeared before the undersigned Acting Veterans 
Law Judge in August 2004 at a Travel Board Hearing in 
Montgomery, Alabama.  At that time, the veteran clarified 
that the only issue on appeal was that of entitlement to an 
initial compensable evaluation for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent a VA hearing examination in July 2003, 
at which time the examiner determined that the veteran's 
hearing results were mild to moderately severe sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  The average 
puretone threshold in the right ear was 50 decibels and 68 
decibels in the left ear.  Speech Recognition Scores were 
88 percent bilaterally.  In a private audiology examination 
conducted at the Northeast Alabama Audiology Clinic in 
November 2003, the audiologist reported puretone threshold 
averages of 42 decibels in the right ear and 46 decibels in 
the left ear.  Speech Recognition Scores were reported at 
80 percent bilaterally.  



During his personal hearing held in August 2004, the veteran 
reported that his hearing loss had increased since his last 
VA examination in July 2003.  He pointed out the clinical 
findings during the private evaluation in November 2003 that 
reflected a significant decline in his hearing.  In light of 
the veteran's contention, and the medical findings of the 
November 2003 private audiological examination that indicated 
an increase in the severity of the veteran's hearing loss, an 
additional examination in this case is warranted.  Where the 
record is inadequate for the purpose of rendering a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
current extent and severity of his 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All conclusions reached 
should be supported by a rationale and 
included in a report associated with the 
claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




